UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1795


STEPHEN W. HUDSON,

                Plaintiff – Appellant,

          v.

BANK OF AMERICA, N.A.,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00462-JRS)


Submitted:   May 4, 2011                      Decided:   May 19, 2011


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant.     Harry M. Johnson, III,
William P. Childress, III, HUNTON & WILLIAMS, LLP, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stephen W. Hudson appeals the district court’s order

granting Bank of America, N.A.’s Fed. R. Civ. P. 12(b)(6) motion

to dismiss his action, brought pursuant to the Truth in Lending

Act, 15 U.S.C.A. §§ 1601-1667f (West 2009 & Supp. 2010).                          We

have    reviewed       the     record    and   find   no    reversible      error.

Accordingly,      we    affirm     the    district    court’s      order.        See

Hudson v. Bank of America, N.A., No. 3:09-cv-00462 (E.D. Va.

June 11, 2010).          We dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented      in   the

materials     before     the    court    and   argument    would   not   aid     the

decisional process.

                                                                         AFFIRMED




                                          2